CONTIUED EXAMINATION UNDER 37 C.F.R. §1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2022 has been entered.

DETAILED ACTION
The United States Patent & Trademark Office appreciates the response filed for the current application that is submitted on 8/24/2022. The United States Patent & Trademark Office reviewed the following documents submitted and has made the following comments below.

Amendment
Applicant submitted amendments on 8/24/2022. The Examiner acknowledges the amendment and has reviewed the claims accordingly.

Applicant Arguments:
In regards Argument 1, Applicant/s state/s Paysan in view of Yeo in view of Bertram do no teach on the amended claims, therefore, there the rejection of 35 U.S.C. 103 should be removed.

In regards to Argument 2, Applicant states that the clarifying amendment in direct contradiction to Yeo for inverse function is used for verifying whether a therapeutic radiation does has been delivered to the patient.

Examiner’s Responses:
In response to Argument 1, Applicant’s arguments and amendments, see Remarks, filed 8/24/2022, with respect to the rejection(s) of claim(s) 1-14 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Paysan et al (U.S. Patent Pub. No. 2017/005931, hereafter referred to as Paysan) in view of Yeo et al (U.S. Patent Pub. No. 2007/0071169, hereafter referred to as Yeo) in view of Bertram et al (U.S. Patent No. 9,140,803, hereafter referred Bertram).

In regards to Argument 2, the Examiner respectfully disagrees. Yeo teaches Intensity Modulated Radiation Therapy (IMRT) to the patients. Therefore one of ordinary skill in the art would interpret that IMRT must be first planned and thereafter the delivery of the dose can be compared to the dose distribution from the planning from the measurement of the dose delivery, paragraph 3. Yeo teaches the use of a multi-leave collimator (MC) that is use to deliver specific shapes of radiation to the patient accordingly. Yeo teaches the difference between the imposed (ie representing the optimized intensity from treatment planning) and reconstructed intensity Delta to be calculated by comparing the two for future adjustments. Therefore, radiation dose delivery such as IMRT can be verified to the spatial precision level, only limited by the voxel (or pixel) size of the EPID, constraints of delivery techniques, and computational accuracy, paragraph 44. Yeo further teaches Inverse reconstruction was carried out as follows. Thirty parallel equations were numerically solved by matrix inversion, as shown by equation (3), using Matlab.RTM.. FIGS. 4A and 4B show the reconstructed intensity (S) compared with the initially imposed intensity for the inverse pyramid and pyramid beams, respectively, paragraph 56. Yeo further teaches the difference .DELTA.S is not presented, as it was obvious. The difference can also be directly calculated from .DELTA.E by equation (4). This feature can be useful for delivery evaluation and feedback into the treatment unit for adjustment, particularly when a patient is in the treatment position. The examiner interprets that even though each step of the delivery is taken the inverse calculation is performed before the next delivery radiation therapy dose is applied to the patient, therefore, one of ordinary skill in the art would interpret that Yeo is performing inverse calculation before the delivery of a radiation therapy dose, and this is not a direct contradiction. Yeo further talks about beam intensities can be successfully reconstructed from the inverse pyramid beam in a central slice, paragraph 58. Last, Yeo teaches  The dose calculations required include forward calculations of E using the beam intensity optimized from treatment planning, .DELTA.E using measurement in EPID, and finally inverse calculations of .DELTA.S using .DELTA.E (equation (4)). Using .DELTA.S, an adaptive feedback to the treatment machine will be provided. If desired, this verification can be performed in each fraction of treatment. Three dimensional dose reconstruction requiring longer calculation time can then be finished after each treatment, paragraph 61. Therefore, one of ordinary skill in the art interprets that when calculating the DELTA, the inverse function is used for beam optimization before delivery to the patient. Thus, the Examiner has applied the rejection  of Paysan in view of Yeo in view of Bertram.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 2, 3, 6, 7, 10, 11, 12, 13, 14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paysan et al (U.S. Patent Pub. No. 2017/005931, hereafter referred to as Paysan) in view of Yeo et al (U.S. Patent Pub. No. 2007/0071169, hereafter referred to as Yeo) in view of Bertram et al (U.S. Patent No. 9,140,803, hereafter referred Bertram).

Regarding Claim 1, Paysan teaches a medical image analysis apparatus, comprising a data store for receiving output data of a medical imaging apparatus (paragraph 28, Paysan teaches imaging the patient that is laying down on couch.) used for imaging a patient, by carrying out at least two of (a) an image noise and/or artefact reduction (paragraph 43-paragraph 47, Paysan teaches that image artifacts are reconstructed and reduce or removed.).
Paysan does not explicitly disclose wherein the output data comprises a patient structure prior to delivery of radiation therapy dose to the patient; a processing unit programmed to compute, before delivery of radiation therapy dose, a single inverse function that is arranged to:
when applied to the output data, output a data set comprising at least one of, (i) a segmented image dataset, and (ii) a treatment plan for administering the radiation therapy dose to the patient,
(b) image segmentation process and (c) treatment planning such that the single inverse function solves at least two inverse problems.
Bertram is in the same field of art of treatment planning. Further, Bertram teaches wherein the output data comprises a patient structure prior to delivery of radiation therapy dose to the patient (col. 4 lines 5-col. 5 line 55, Bertram clearly teaches a treatment planning process before delivery of actual treatment.);
when applied to the output data, output a data set comprising at least one of (the Examiner interprets that the claims states at least one of, thus only one limitation has to be met.), (i) a segmented image dataset (col. 4 lines 5-35, Bertram teaches segmenting the image of the patient), and (ii) a treatment plan for administering the radiation therapy dose to the patient (col. 4 lines 10-45, Bertram teaches delivery radiation to the patient in the region of interest, thus administering the therapy to the patient.),
(b) image segmentation process (col. 5 lines 10-37, Bertram teaches capturing image data) and (c) treatment planning such that the single inverse function solves at least two inverse problems (col. 5 lines 27-65, Bertram teaches using the optimizer for updating the treatment planning system).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paysan by incorporating image segmentation and performing an optimized a treatment planning that is taught by Bertram, to make the invention that system captures medical images and then performs segmentation of image and performs treatments optimization; thus, one of ordinary skilled in the art would be motivated to combine the references since it also amenable to other medical imaging applications and to non-medical imaging applications and desire to use acquisition protocol parameter values that he/she is familiar with, for example, acquisition protocol parameter values based on dose estimates (CTDI), manufacturer recommendations, or facility determined acquisition protocol parameter values (col. 1 lines 53-60, ).
Paysan in view of Bertram does not explicitly disclose and single inverse function and a processing unit programmed to compute, before delivery of radiation therapy dose, a single inverse function that is arranged.
Yeo is in the same field of art of medical imaging processing. Further, Yeo teaches a processing unit programmed to compute, before delivery of radiation therapy dose, a single inverse function that is arranged (paragraph 13, paragraph 52, paragraph 56-paragraph 58, Yeo teaches performing a Monte Carlo inverse calculation for IMRT.).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paysan in view of Bertram by incorporating the inverse function of the Monte Carlo that is taught by Yeo, to make the invention that captures medical image and then uses the inverse function Monte Carlo for  volume reconstruction and treatment planning; thus, one of ordinary skilled in the art would be motivated to combine the references since for this method, convergence is not guaranteed in theory, although good agreements were shown as compared with measurements; on the contrary, in the other forward approach, the scatter could be accurately accounted for in the form of kernels calculated by the MC technique for various EPIDs (paragraph 5, Yeo) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 2, Paysan, Bertram and Yeo discloses wherein the output data includes projection images of a CT scanning apparatus (col. 2 line 55- col. 3 line 50, Bertram).  

In regards to Claim 3, Paysan, Bertram and Yeo discloses wherein the output data includes reconstructed volume image of a CT scanning apparatus (col. 3 line 15-25, Bertram teaches reconstruction image data).  

Regarding Claim 6, Paysan teaches a medical image analysis apparatus, comprising 
a data store for receiving unsegmented output data of a medical imaging apparatus used for imaging a patient, wherein the output data comprises a patient structure prior to delivery of a radiation therapy dose to the patient; and (paragraph 28, Paysan teaches imaging the patient that is laying down on couch.),
a treatment plan for administering the radiation therapy dose to the patient (paragraph 39, paragraph 40, Paysan teaches correcting the projection data based on the measured projection data and virtual projection data.).
Paysan does not explicitly disclose a processing unit programmed to compute, before delivery of the radiation therapy dose, a single inverse function that is arranged to:
by using the single inverse function for carrying out both an image segmentation. 
Bertram is in the same field of art of treatment planning. Further, Bertram teaches when applied to the output data (col. 5 lines 10-37, Bertram teaches capturing image data), output a data set comprising: by using the single inverse function for carrying out both an image segmentation (col. 5 lines 10-37, Bertram teaches capturing image data) and treatment planning process (col. 5 lines 27-65, Bertram teaches using the optimizer for updating the treatment planning system) such that the single inverse function solves at least two inverse problems (col. 5 lines 27-65, Bertram teaches using the optimizer for updating the treatment planning system).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paysan by incorporating image segmentation and performing an optimized a treatment planning that is taught by Bertram, to make the invention that system captures medical images and then performs segmentation of image and performs treatments optimization; thus, one of ordinary skilled in the art would be motivated to combine the references since it also amenable to other medical imaging applications and to non-medical imaging applications and desire to use acquisition protocol parameter values that he/she is familiar with, for example, acquisition protocol parameter values based on dose estimates (CTDI), manufacturer recommendations, or facility determined acquisition protocol parameter values (col. 1 lines 53-60, Bertram).
Paysan in view of Bertram does not explicitly disclose a single inverse problem, and a processing unit programmed to compute, before delivery of the radiation therapy dose, a single inverse function that is arranged.
Yeo is in the same field of art of medical imaging processing. Further, Yeo teaches a processing unit programmed to compute, before delivery of the radiation therapy dose, a single inverse function that is arranged (paragraph 13, paragraph 52, paragraph 56-paragraph 59, Yeo teaches performing a Monte Carlo inverse calculation for IMRT.) to.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paysan in view of Bertram by incorporating the inverse function of the Monte Carlo that is taught by Yeo, to make the invention that captures medical image and then uses the inverse function Monte Carlo for  volume reconstruction and treatment planning; thus, one of ordinary skilled in the art would be motivated to combine the references since for this method, convergence is not guaranteed in theory, although good agreements were shown as compared with measurements; on the contrary, in the other forward approach, the scatter could be accurately accounted for in the form of kernels calculated by the MC technique for various EPIDs (paragraph 5, Yeo) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 7, Paysan, Bertram and Yeo discloses in which the output data is an image produced by one of a CT or MRI scanner which has been pre-processed to reduce at least one of image noise and one or more image artefacts (col. 2 line 55- col. 3 line 50, Bertram teaches performing CT imaging).  

Regarding Claim 8, Paysan teaches a medical image analysis apparatus, comprising 
a data store for receiving raw unreconstructed output data of a medical imaging apparatus (paragraph 28, Paysan teaches imaging the patient that is laying down on couch.), produce a data set comprising a reconstructed volume image (paragraph 39, paragraph 41, Paysan teaches image artifacts are used to reconstruct the image.).
Paysan does not explicitly disclose used for imaging a patient, wherein the output data is obtained prior to delivery of radiation therapy dose to the patient; and a processing unit programmed to compute, before delivery of the radiation therapy dose, a single inverse function that, when applied to the raw unreconstructed output data, is arranged to: of a patient structure prior to delivery of the radiation therapy dose by using the single inverse function for carrying out both (a) volume reconstruction process and (b) image noise and/or artefact reduction, such that the single inverse function solves at least two inverse problems.  
Bertram is in the same field of art of treatment planning. Further, Bertram teaches wherein the output data is obtained prior to delivery of radiation therapy dose to the patient (col. 4 lines 5-col. 5 line 55, Bertram clearly teaches a treatment planning process before delivery of actual treatment.);
of a patient structure prior to delivery of the radiation therapy dose by using the single inverse function for carrying out both (a) volume reconstruction process (col. 3 lines15-30, Bertram perform image reconstruction.) and (b) image noise and/or artefact reduction (col. 4 line 50-col. 5 line 20, Bertram teaches perform noise reduction, the Examiner can interpreted broadly since the claim states “or”), such that the single inverse function solves at least two inverse problems (col. 5 lines 27-65, Bertram teaches using the optimizer for updating the treatment planning system).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paysan by incorporating image segmentation and performing an optimized a treatment planning that is taught by Bertram, to make the invention that system captures medical images and then performs segmentation of image and performs treatments optimization; thus, one of ordinary skilled in the art would be motivated to combine the references since it also amenable to other medical imaging applications and to non-medical imaging applications and desire to use acquisition protocol parameter values that he/she is familiar with, for example, acquisition protocol parameter values based on dose estimates (CTDI), manufacturer recommendations, or facility determined acquisition protocol parameter values (col. 1 lines 53-60, ).
Paysan in view of Bertram does not explicitly disclose a single inverse function, and a processing unit programmed to compute, before delivery of the radiation therapy dose, a single inverse function that, when applied to the raw unreconstructed output data, is arranged to.
Yeo is in the same field of art of medical imaging processing. Further, Yeo teaches a processing unit programmed to compute, before delivery of the radiation therapy dose, a single inverse function that, when applied to the raw unreconstructed output data, is arranged (paragraph 13, paragraph 52, Yeo teaches performing a Monte Carlo inverse calculation for IMRT.) to.
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paysan in view of Bertram by incorporating the inverse function of the Monte Carlo that is taught by Yeo, to make the invention that captures medical image and then uses the inverse function Monte Carlo for  volume reconstruction and treatment planning; thus, one of ordinary skilled in the art would be motivated to combine the references since for this method, convergence is not guaranteed in theory, although good agreements were shown as compared with measurements; on the contrary, in the other forward approach, the scatter could be accurately accounted for in the form of kernels calculated by the MC technique for various EPIDs (paragraph 5, Yeo) .
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

In regards to Claim 9, Paysan in view of Yeo discloses in which the raw unreconstructed output data includes at least one of projection images of a CT scanning apparatus, or Fourier transform data of a magnetic resonance imaging apparatus (the Examiner interprets that paragraph 29, Paysan teaches using a cone-bean computerized tomography, also known as cone-beam CT.).  

In regards to Claim 10, Paysan, Bertram and Yeo discloses in which computing a single inverse function comprises an iterative optimisation process (paragraph 39, Paysan teaches using monte carlo algorithm is used for inverse iterative optimization. ).  

In regards to Claim 11, Paysan, Bertram and Yeo discloses which computing a single inverse function comprises an iterative optimisation process (paragraph 13, paragraph 52, Yeo teaches performing a Monte Carlo inverse calculation for IMRT.).

In regards to Claim 12, Paysan, Bertram and Yeo discloses in which computing a single inverse function comprises an iterative optimization process (paragraph 39, Paysan teaches using monte carlo algorithm is used for inverse iterative optimization.).

In regards to Claim 13, Paysan, Bertram and Yeo discloses wherein the data set includes a sequence of instructions for a radiotherapy apparatus, wherein the instructions are a set of beam segments to emit from the radiotherapy apparatus, and wherein the beam segments combine to form a three-dimensional dose distribution (col. 4 line 20-col. 5 line 55, Bertram teaches computer system for radio therapy.).

In regards to Claim 14, Paysan, Bertram and Yeo discloses wherein the data set includes a sequence of instructions for a radiotherapy apparatus, wherein the instructions are a set of beam segments to emit from the radiotherapy apparatus, and wherein the beam segments combine to form a three-dimensional dose distribution (col. 4 line 20-col. 5 line 55, Bertram teaches computer system for radio therapy.).

Claim 4 & 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Paysan, Bertram and Yeo in view of Wang et al (U.S. Patent Pub. No. 2018/0249979, hereafter referred to as Wang).

Regarding Claim 4, Paysan, Bertram and Yeo teaches imaging and optimization of treatment plan.
Paysan, Bertram and Yeo does not explicitly wherein the output data includes Fourier transform data of a magnetic resonance imaging apparatus.
Wang is in the same field of art of medical imaging processing. Further, Wang teaches wherein the output data includes Fourier transform data of a magnetic resonance imaging apparatus (paragraph 161, paragraph 162, Wang teaches capturing MRI data and performing Fourier transform on the kspace data). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paysan, Bertram and Yeo by incorporating the reconstruction of the MRI that is taught by Wang, to make the invention that system captures medical images, performs MRI reconstruction, and then performs segmentation of image and performs treatments optimization; thus, one of ordinary skilled in the art would be motivated to combine the references since even with current multi-modality imaging, though, limitations exist, including reconstruction techniques that are inefficient and/or inaccurate (paragraph 4, Wang).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made

Regarding Claim 5, Paysan, Bertram and Yeo teaches imaging and optimization of treatment plan.
Paysan, Bertram and Yeo does not explicitly disclose in which the output data includes reconstructed volume image of a magnetic resonance imaging apparatus.
Wang is in the same field of art of medical imaging processing. Further, Wang teaches in which the output data includes reconstructed volume image of a magnetic resonance imaging apparatus (paragraph 6, paragraph 102, Wang).
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Paysan, Bertram and Yeo by incorporating the reconstruction of the MRI that is taught by Wang, to make the invention that system captures medical images, performs MRI reconstruction, and then performs segmentation of image and performs treatments optimization; thus, one of ordinary skilled in the art would be motivated to combine the references since even with current multi-modality imaging, though, limitations exist, including reconstruction techniques that are inefficient and/or inaccurate (paragraph 4, Wang).
	Thus, the claimed subject matter would have been obvious to a person having ordinary skill in the art at the time the invention was made. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ONEAL R MISTRY whose telephone number is (313)446-4912. The examiner can normally be reached 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on (571) 272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ONEAL R MISTRY/Primary Examiner, Art Unit 2664